Filed 5/2/13 P. v. Washington CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B242302

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA324564)
         v.

WILLIAM N. WASHINGTON,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant William N. Washington (defendant) appeals from the
denial of his postjudgment motion for the return of property. His appointed counsel filed
a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues and
requesting a court review of the record. On December 24, 2012, we notified defendant of
his counsel’s brief and gave him leave to file, within 30 days, his own brief or letter
stating any grounds or argument he might wish to have considered. That time has
elapsed, and defendant has submitted no brief or letter. We have reviewed the entire
record and finding no error, we affirm the judgment.



*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
       After defendant was convicted of residential burglary, identity theft, commercial
burglary and possession of a forged driver’s license, he filed a motion for the return of
some of the property seized during a search of defendant’s motel room pursuant to a
search warrant executed in 2006. The seized property included credit, debit, and
identification cards, a savings ledger, a checkbook, and a wallet, all bearing names other
than defendant’s. Other property seized included electronic devices such as a Blackberry,
cell phone, a computer, computer parts and accessories, as well as a tool set, keys,
documents, and a plastic container.
       Some of the subject property had been reported stolen and had been admitted into
evidence in defendant’s trial. A Blackberry cell phone was reported stolen later, prior to
the hearing on the motion. Some of the property, including cash, a laptop computer,
computer parts and accessories, a camera, and a car stereo, had not been reported stolen.
However, the wires to the car stereo had been cut, and some of the items (a laptop
computer, iPod and speakers) appeared to match a description of some property missing
after a burglary to which defendant had confessed committing.
       At the hearing, the People conceded that a plastic container and two documents
should be returned, and defendant withdrew his request for the Blackberry cell phone, its
battery, some keys, a key chain, and an iPod. The trial court granted the motion in part
and denied it in part after finding by a preponderance of the evidence that the laptop
computer, computer parts and accessories, a car stereo, a computer keyboard and
monitor, speakers, a Palm Pilot, and a holder were stolen. The court ordered the return of
$502 in cash, a tool set, a camera and battery, a Yamaha keyboard, two documents, a
plastic container, a Motorola cell phone, and if found, the battery and charger for the cell
phone. Defendant filed a timely notice of appeal from the order.




                                             2
      We conclude that defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                           3